Citation Nr: 1826073	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  06-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for migraine headaches on an extraschedular basis. 

2. Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 





INTRODUCTION

The Veteran served honorably on active duty with the United States Army from June 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this rating decision, the Veteran was granted service connection for migraine headaches and assigned a 0 percent (non-compensable) evaluation effective June 21, 2005.  The case has since been transferred to the RO in Columbia, South Carolina. 

In June 2009, the Board granted an increase to 30 percent for the initial evaluation for headaches. The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand (JMR), the Court issued an order vacating the Board's June 2009 decision only to the extent that it denied entitlement to an initial evaluation in excess of 10 percent for migraines and remanding the appeal to the Board for compliance with the instructions in the JMR.  The Board then remanded the issue for further development in September 2011.

Pursuant to the September 2011 Board remand, the RO granted a 30 percent rating for migraine headaches effective June 21, 2005.  The issue of a rating in excess of 30 percent and entitlement to a TDIU were remanded in September 2012.  The Board notes that the issue of entitlement of a TDIU was raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In a statement dated November 2013, the Veteran requested to withdraw the issue of a TDIU; however, the Board finds that it has been raised again by the record.  

After further development, an October 2016 rating decision assigned a 50 percent initial rating for migraine headaches, the highest schedular rating available for migraine headaches.  However, the Veteran continued to pursue the appeal for extraschedular benefits and the matter was once again remanded in August 2017 for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1. The evidence does not show that the Veteran's disability picture for migraine headaches is unusual or exceptional.

2. The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSIONS OF LAW

1. An evaluation in excess of 50 percent for a migraine headache disability on an extraschedular basis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.124a, DC 8100 (2017).

2. The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran, through his representative, contends that the most recent VA examination did not assess the Veteran's migraine symptoms during flare-ups.  However, no specific symptoms or medical records detailing what symptoms occur during these flare-ups or how often they occur were identified by the Veteran.  Therefore, the Board finds the examination to be sufficient.

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Extraschedular Rating 

The Veteran seeks an increased disability rating for his service-connected migraine disability on an extraschedular basis.  The migraine disability is currently rated at a maximum schedular evaluation of 50 percent under 38 C.F.R. § 4.124a, DC 8100.  

In August 2017, the Board remanded the claim to have the AOJ refer to the Director of Compensation Services the question of whether the Veteran was entitled to an extraschedular rating for his service-connected migraines.  To the extent the referral for an extraschedular rating by the Board in its remand was an initial finding, a remand by the Board is a preliminary order and does not constitute a final decision of the Board.  Therefore, the Board's findings in the August 2017 remand are not binding on the matter of entitlement to an extraschedular rating. 38 C.F.R.               § 20.1100(b).

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service or his or her delegate is authorized to approve on the basis of the criteria set forth in paragraph 38 C.F.R. § 3.321(b), an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.  The governing norm in these exceptional cases is a finding by the Director of Compensation Service or delegatee that application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization. See 82 Fed. Reg. 57,830 (Dec. 8, 2017) (revising 38 C.F.R. § 3.321(b)(1) to clarify that extraschedular evaluations are only warranted for a single service-connected disability, and not for the combined effect of two or more service-connected disabilities).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court outlined the framework for determining entitlement to an extraschedular evaluation.  First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun, 22 Vet. App. at 115.  This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. at 115.  When this requirement is satisfied, the Board must then determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  If both these inquiries are answered in the affirmative, the Board must refer the matter to the Compensation Service Director for the third inquiry-a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Id., at 116; see generally Todd v. McDonald, 27 Vet. App. 79, 89-90 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded").

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427.

Headaches are rated according to DC 8100.  Under this code, a 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R.               § 4.124a, DC 8100.

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (quoting DC 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."
 
The Board will proceed to consider whether the Veteran is entitled to an extraschedular rating for his service-connected migraine headaches.

A review of the record demonstrates that the Veteran has complained of headaches since he left service in 2005.  At varying points throughout the record, he has reported that his headaches can last a few hours or several days.  He has indicated that he has headaches which occur two to three times per week during which he has to avoid noise and light.  For treatment, he will lie down in a dark room and take medicine for his pain.  Medical records reveal that prior to 2012, the Veteran only used over-the-counter medicine like Excedrin or Tylenol for pain relief.  Records from 2014 forward reveal that the Veteran started to take prescription medicine to relieve his migraine pain.  

An October 2011 VA examination indicated that the Veteran had headaches from a few hours to several days.  While the Veteran reported pain and some nausea, he did not report that he had more severe neurological symptoms such as blackouts, seizures, strokes, or falls. As a result of his symptoms, the VA examiner opined that the Veteran could not maintain employment.

In an October 2012 VA examination, the Veteran reported symptoms of dizziness, light sensitivity, loud noises, vision changes, and vomiting.  The Veteran used Excedrin for pain relief and laid in a dark room for rest.  Ultimately, the VA examiner gave the opinion that the Veteran is employable because he uses over-the-counter medications.

In an August 2014 questionnaire, the Veteran's VA doctor listed similar symptoms, except that the Veteran now took pain medication, but he did not include an assessment about work. 

In an October 2017 administrative review, the Director of Compensation Service reviewed the Veteran's file and noted that he took prescription for his migraines, but had no hospitalizations.  Further, it reviewed the findings of the VA examinations supra, including their impact on employability.  Further, this review examined the Veteran's personnel folder and noted that in May 2012, the Veteran started vocational rehabilitation and was discharged to a work program in December 2014.  

The evidence shows that the Veteran reported in September 2011 that he was doing well and wanted vocational rehabilitation because he was unemployed.  Further, the Veteran started school in 2012.  However, by the fall of 2012 he had withdrawn from his classes and was discharged from the vocational rehabilitation program in July 2014 because had not participated since 2012.

With regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  In this case, the Veteran has been assigned the 50 percent rating for his disability, which contemplates "migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Veteran's complaints of severe incapacitating pain and difficulties with concentration fall within that description, along with his complaints of blurred vision, vomiting, and light and noise sensitivity, which are part of his prostrating attacks and included in the rating criteria.  Altogether, the 50 percent rating adequately contemplates the severity and frequency of the Veteran's headaches and reasonably describes the Veteran's disability level and symptomatology.  As such, it is not necessary to discuss whether he exhibited other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  In light of the foregoing, the Board finds that the Veteran's service-connected migraine headaches are not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.

In sum, the Board concludes that the facts here do not suggest an exceptional or unusual disability picture.  The preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 50 percent for service-connected migraine headaches on an extraschedular basis.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

TDIU

As the Veteran's employability was raised by the record, the Board now moves on to determine whether the Veteran is eligible for a TDIU.

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a).  A total disability rating may be assigned under a diagnostic code (DC) where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide other methods by which TDIU may be awarded. 

TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" provided that he has received a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent. 38 C.F.R. § 4.16(a).  

Through a rating decision dated August 2017, the Veteran was granted an initial rating for posttraumatic stress disorder (PTSD) of 50 percent.  At that point and in looking at the Veteran's service-connected disabilities, the Veteran had a combined rating of at least 70 percent with two disabilities having been assigned a disability rating greater than 40 percent, to wit: migraines, rated at 50 percent; PTSD rated at 50 percent; tinnitus, rated at 10 percent; and fracture of the left fourth finger and hemorrhoids, both rated at 0 percent. 

In consideration of the evidence of record, the Board finds that it shows that the Veteran's service-connected disabilities, in combination, preclude him from securing and following a substantially gainful occupation.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  

Evidence mitigating in the Veteran's favor includes the opinions in recent VA examinations in August 2017.  As explained above, the Veteran's migraines cause him to miss periods of work when he must lie down and avoid lights, sounds, and his production is decreased when he has these migraines.  Due to the Veteran's PTSD, while his memory was intact, he had impairments in social functioning with symptoms of anxiety, flattened affect, disturbance of mood and motivation, difficulty with relationships, and difficulty adapting to work or work like settings.  As for his hemorrhoids, he has pain with strenuous lifting.  As for his finger, he has pain making a fist and repetitive hand motions, like gripping objects. 

At most, the medical evidence of record establishes the Veteran would need to work in a very restricted work environment with no contact with the public or with co-workers and with accommodations for his anxiety and irritability due to PTSD.  Further, he would need to take breaks when he had headaches and he would have to avoid work where lifting was required due to hand and hemorrhoid pain.  Given this, he is unable to maintain substantially gainful employment due to the limitations placed on his work environment by his service-connected disabilities. 

After considering the evidence for and against the claim, the Board finds the evidence at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which is resolved in favor of the Veteran. 38 U.S.C. § 107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

An evaluation in excess of 50 percent for a migraine headache disability on an extraschedular basis is denied.  

Entitlement to TDIU is granted.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


